                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

DONELLA EPPS and                )
PHILLIP MALONE,                 )
                                )
     Plaintiffs,                )
                                )
v.                              )                         Case No. CIV-18-179-G
                                )
OKLAHOMA COUNTY BOARD           )
OF COUNTY COMMISSIONERS et al., )
                                )
     Defendants.                )

                                           ORDER

         Now before the Court is Defendants’ Motion in Limine (Doc. No. 86), to which

Plaintiffs have responded (Doc. No. 91). For the reasons outlined below, Defendants’

Motion is GRANTED IN PART and DENIED IN PART.

   A. Evidence or Argument Regarding Front Pay

         A “front pay” award is “money awarded for lost compensation during the period

between judgment and reinstatement or in lieu of reinstatement.” Pollard v. E.I. du Pont

de Nemours & Co., 532 U.S. 843, 846 (2001). “An award of front pay for claims under

[42 U.S.C.] § 1983 is an equitable remedy; thus, the district court has discretion to decide

whether such an award is appropriate.” Ballard v. Muskogee Reg’l Med. Ctr., 238 F.3d

1250, 1253 (10th Cir. 2001); see also Starrett v. Wadley, 876 F.2d 808, 824 (10th Cir.

1989).

         Defendants argue that Plaintiffs have failed to properly advise that they are seeking

front pay or disclose their computation of the front-pay damages sought, so that allowing
them to present such a request at trial would be unfairly prejudicial. Plaintiffs object that

they did adequately raise the front-pay issue as well as the amounts they will seek.

       Given that front pay is a purely equitable issue, the Court declines to finally resolve

this dispute now. Plaintiffs shall not argue for a front-pay award before the jury. If either

Plaintiff prevails at trial, this Court will determine post-verdict whether he or she is entitled

to front pay, or reinstatement, or some other form of relief. See Ballard, 238 F.3d at 1253

(noting that front-pay determinations “are made solely by the court”); Gansert v. Colorado,

348 F. Supp. 2d 1215, 1229 (D. Colo. 2004); see also Blangsted v. Snowmass-Wildcat Fire

Prot. Dist., 642 F. Supp. 2d 1250, 1265 (D. Colo. 2009) (noting in First Amendment case

that reinstatement is generally the preferred remedy). In that event, the parties will be given

the opportunity to present argument and evidence as to the propriety of such a remedy in

this case.

   B. Leona Porter’s Lawsuit and Settlement

       In 2018, Leona Porter, another Clerk’s Office employee terminated by Defendant

Hooten, filed suit against Oklahoma County, raising claims of age, disability, and race

discrimination. See Porter v. Okla. Cty., No. CIV-18-320-G (W.D. Okla.). That case

settled, but Plaintiffs have identified Ms. Porter as an expected trial witness and have listed

case filings and evidence regarding her lawsuit as trial exhibits. See Pl.’s Trial Exs. 22, 23,

24. Defendants seek to exclude the admission of any evidence or testimony regarding Ms.

Porter’s lawsuit against Oklahoma County and the subsequent settlement as irrelevant,

confusing, highly prejudicial, and inadmissible under Federal Rule of Evidence 408.

Plaintiffs argue that admission of this evidence is proper “to help establish Defendants’


                                               2
motives behind terminating Plaintiffs and for the finder of fact to gain a more complete

factual picture of the first several weeks of Hooten taking office.” Pls.’ Mot. at 6.

         The Court agrees with Defendants that this evidence is not sufficiently relevant and

GRANTS Defendants’ request. Regardless of whether it would otherwise be admissible

under Rule 408, Ms. Porter did not assert a First Amendment claim in her lawsuit and so

this evidence would not sufficiently assist the trier of fact in determining whether

“Defendants’ motives” included retaliation for the exercise of protected speech. See Fed.

R. Evid. 401. Further, any probative value would be outweighed by the danger that this

evidence would confuse or mislead the jury. See Fed. R. Evid. 403.

         Evidence regarding Ms. Porter’s lawsuit and settlement shall not be presented at

trial. Ms. Porter may testify as a fact witness regarding her own tenure with and termination

from the Clerk’s Office, omitting any mention of her later litigation.

      C. Records from Oklahoma Employment Security Commission (“OESC”)

         Citing title 40, section 2-610.1 of the Oklahoma Statutes,1 Defendants argue that

admission of any evidence of decisions of the OESC violates Oklahoma law and that such



1
    The statute provides:
      Any findings of fact or law, judgment, conclusion or final order made by the
      Oklahoma Employment Security Commission, its referees, the Appeal Tribunal or
      Board of Review in an unemployment insurance proceeding shall not be conclusive
      or binding in any separate or subsequent action or proceeding, and shall not be used
      as evidence in any separate or subsequent action or proceeding, between an
      individual and his or her present or prior employer in any other forum regardless of
      whether or not the prior action was between the same or related parties or involved
      the same facts.
Okla. Stat. tit. 40, § 2-610.1.


                                               3
evidence is irrelevant and overly prejudicial. Plaintiffs agree that their Trial Exhibit 65

(“Order of Decision of [OESC] Appeal Tribunal 3/30/2017”) is inadmissible pursuant to

that statute, but they argue that evidence and filings that were used in OESC proceedings

are admissible, relevant, and not unfairly prejudicial.

       The Court agrees that section 2-610.1 does not, on its face, prohibit admission of

unemployment applications or other non-decision filings from OESC proceedings in this

matter. Neither the Motion nor the Response, however, describes any of these other OESC

filings with enough specificity for the Court to gauge relevance and prejudice concerns at

this pretrial stage of proceedings. Defendants’ request is therefore GRANTED as to

Plaintiff’s Trial Exhibit 65. The Court DENIES Defendants’ request as to other OESC-

related items, though Defendants may raise appropriate evidentiary objections if Plaintiffs

seek to admit such an item of evidence at trial.

       IT IS SO ORDERED this 13th day of May, 2019.




                                              4
